Name: Commission Regulation (EEC) No 2836/84 of 8 October 1984 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10. 84 Official Journal of the European Communities No L 268/ 11 COMMISSION REGULATION (EEC) No 2836/84 of 8 October 1984 i on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation :  'date of the change' means the date on which the new rates of the monetary compensatory amounts enter into force,  'initial date' means the date on or after which there is a danger of speculation . Article 2 1 . Notwithstanding the provisions of the Regula ­ tions establishing the monetary compensatory amounts valid during the period beginning on the date of the change, monetary compensatory amounts valid on the day before that date for the products listed in Annex I shall remain applicable during the period indicated in that Annex. Notwithstanding Article 6 of Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (-'), the monetary compensatory amounts valid on the day before the date of the change shall apply to products listed in Annex I exported during the period indicated in that Annex under cover of a certificate with advance fixing of the monetary compensatory amounts applied for on or after the date of the change . 2 . The provisions of paragraph 1 shall apply only to the operations listed in Annex II and to the Member States indicated in the first column. 3 . The provisions of paragraph 1 shall apply also in respect of products imported into any of the Member States indicated in the first column of Annex II (C) after acquiring in that Member State either of the statuses referred to in Article 2 (2) (b) of Commission Regulation (EEC) No 1371 /81 (4) after the initial date but before the date of the change . 4. The provisions of paragraph 1 shall also apply in all cases of importation into one of the Member States indicated in the first column of Annex II (C) where the customs export formalities in the Member State of provenance were carried out before the date of the change . 5 . In the case of exports to non-member countries from the Member States indicated in Annex II (A) the representative rate and the monetary coefficient Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain, measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts of certain Member States may sometimes undergo substantial changes ; Whereas, because of these changes, there is a danger of speculation in certain areas, possibly resulting in deflections of trade ; Whereas certain measures which can be taken when there is a danger of changes in the monetary compen ­ satory amounts being followed by deflections of trade should be determined forthwith ; whereas the dates, products and movements of the products concerned should be determined in each particular case where such measures are to be applied ; Whereas, to avoid the occurrence of such deflections, it should be provided that, in the case of products liable to such speculation, the monetary compensatory amounts applicable before the changes should remain applicable for a limited period beyond the date of the changes ; whereas this must also apply whenever the monetary compensatory amount has been fixed in advance to a date beyond the d^te of the change ; Whereas, in the light of experience gained with regard to the processing of butter, the 'obtaining' of butter should be defined for the purposes of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 90, 1 . 4 . 1984, p. 1 . (') OJ No L 134, 15 . 5 . 1982, p. 22. (4) OJ No L 138 , 25 . 5 . 1981 , p. 1 . No L 268/ 12 Official Journal of the European Communities 9 . 10 . 84  'Prodotto che soddisfa alle condizioni dell articolo 3 , paragrafo 1 , del regolamento (CEE) n . 2836/84 (misure transitorie ICM)',  'Produkten in overeenstemming met de voor ­ waarden van artikel 3 , lid 1 , van Verordening (EEG) nr. 2836/84 (overgangsmaatregelen voor MCB)'. referred to in Article 5 (2) of Commission Regulation (EEC) No 1372/81 (') valid on the day before the date of the change for the products concerned shall also remain applicable . , Article 3 1 . The provisions of Article 2 ( 1 ) and (5) shall not apply : (a) in respect of exports as referred to in the first column of Annex II (A) to the corresponding destinations indicated in the third column ; (b) in respect of imports as referred to in the first column of Annex II (B) from one of the corre ­ sponding Member States indicated in the third column , where :  the products were harvested or obtained in the exporting Member State ,  the products derive from pigs or cattle slaughtered in the exporting Member State,  prior to export, the goods were cleared for import into the exporting Member State before the initial date or on or after the date of the change . The Member States shall verify that the above condi ­ tions are met. Where appropriate, they shall require presentation of appropriate evidence within periods they shall set and, at all events, within a period of three months, except in the case of force majeure. 2 . Where it can be determined, when the products are cleared for export; that the conditions set out in paragraph 1 are met, one of the following entries, authenticated by the stamp of the customs office which accepted the export declaration , shall be made on the document attesting the Community character of the products made out when the goods were exported from a Member State indicated in the third column of Annex II (B) :  'Products which meet the conditions laid down in Article 3 ( 1 ) of Regulation (EEC) No 2836/84 (tran ­ sitional measures : MCA)', The provisions of this paragraph shall not apply when the products are exported to a Member State for which the monetary compensatory amount is granted by the exporting Member State . 3 . Where paragraph 1 is applied, evidence that the monetary compensatory amount valid from the date of the change can be applied in a Member State indicated in the first column of Annex II (B) shall be provided :  either by the document referred to in paragraph 2,  or by the original of a certificate issued in the exporting Member State and transmitted by administrative channels to the competent agency of the Member State of destination indicated in Annex IV. ' '  Article 4 1 . The provisions of Article 2 ( 1 ) and (5) shall not apply to imports as referred to in the first column of Annex II (C) from one of the provenances corresponding thereto, indicated in the third column, if : I  the products were hot harvested or obtained in the importing Member State , or  the products do not derive from the slaughter of pigs or cattle in the importing Member State, or  prior to import, the goods were not exported from that Member State after the initial date but before the date of the change . The Member States shall verify that the above condi ­ tions are met. Where appropriate, they shall require presentation of appropriate evidence within periods they shall set and, at all events, within a period of three months, except in the case of force majeure. 2 . The provisions of paragraph 1 shall be without prejudice to the application of the provisions of Article 2 (3) and (4). Article 5 The provisions of Article 20 of Regulation (EEC) No 1371 /81 shall not apply to the products listed in Annex I during the period specified for each of them . Article 6 1 . For exports from the provenances indicated in the first column of Annex II (A) and the third column of Annex II (B) or (C) of products falling within subheading 04.03 B of the Common Customs Tariff  'Produkter, der opfylder betingelserne i artikel 3, stk . 1 , i forordning (EÃF) nr. 2836/84 (overgangs ­ foranstaltninger MUB)',  'Die Bedingungen von Artikel 3 Absatz 1 der Verordnung (EWG) Nr. 2836/84 (UbergangsmaÃ  ­ nahmen WAB) erfÃ ¼llende Erzeugnisse',  'Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ »Ã ·Ã Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã  Ã Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2836/84 (Ã ¼Ã µÃ Ã ±Ã ²Ã ±Ã Ã ¹Ã ºÃ ¬ Ã ¼Ã ­Ã Ã Ã ± Ã Ã Ã )',  'Produits remplissant les conditions de 1 article 3 paragraphe 1 du . rÃ ¨glement (CEE) n ° 2836/84 (mesures transitoires MCM)', (') OJ No L 138 , 25 . 5 . 1981 , p. 14 . 9 . 10 . 84 Official Journal of the European Communities No L 268/ 13 issued from the date of the change until the date indi ­ cated in Annex I, shall include in box 18a one of the following entries :  'Advance fixing of MCA, subject to Regulation (EEC) No 2836/84', - Det MUB er forudfastsat, jf. dog bestemmelserne i forordning (EÃF) nr. 2836/84',  Vorausfestsetzung des WAB vorbehaltlich der Verordnung (EWG) Nr. 2836/84',  'Ã Ã Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã Ã , Ã ¼Ã µ Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2836/84',  'PrÃ ©fixation du MCM, sous reserve du rÃ ¨glement (CEE) n0 2836/84',  'Fissazione anticipata dell ICM, fatto salvo il disposto del regolamento (CEE) n . 2836/84',  Voorfixatie van het MCB, onverminderd 'Verorde-, ning (EEG) nr. 2836/84'. manufactured from products falling within subheading 04.03 A of the Common Customs Tariff the monetary compensatory amount valid on the day before the date of the change shall remain applicable if, for the latter products, the conditions laid down in the first and third indents of Article 3 ( 1 ) or the first and third indents of Article 4 ( 1 ) are not satisfied . 2 . For the purposes of this Regulation, products falling within subheading 04.03 A of the Common Customs Tariff consigned from another Member State or a non-member country which have undergone one or more substantial processing operations in the Member States indicated in the first column of Annex II (A) and the third column of Annex II (B) or (C) shall not be considered to have been obtained in the Member States indicated in the first column of Annex II (A) and the third column of Annex II (B) or (C). Article 7 1 . The certificate referred to in the second indent of Article 3 (3) shall comprise an original and a copy and shall be made out on a form conforming to the model shown in Annex III . It shall be about 210 x 297 millimetres in size . The paper used shall weigh at least 40 grams per square metre and shall be white . It shall be printed and filled out in one of the official Community languages, to be selected by the compe ­ tent authority of the exporting Member State . It shall be filled out either by typewriter or by hand . If hand ­ written, block letters must be used . Each certificate shall be distinguished by a serial number assigned by the issuing agency. The issuing agency shall retain a copy of each certificate ., 2. Where there is doubt as to the authenticity of the certificate or of the entries and endorsements on it, the competent national departments shall send the docu ­ ment or a photocopy thereof to the issuing agency for verification . This may also be done on a sampling basis, but in such cases only a photocopy of the certifi ­ cate shall be sent. Article 8 Export licences or advance fixing certificates entailing advance fixing of the monetary compensatory amount, Article 9 For the purposes of this Regulation :  the date of the change and the initial date,  the products and the periods indicated in Annex I,  the product movements and the corresponding products indicated in Annex II, and -  the agencies indicated in Annex IV shall be determined in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 (') or, as appropriate, in the corresponding Articles of the other Regulations on the common organization of the agricultural markets. Derogations from or additions to this Regulation may be determined in accordance with the same procedure . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply only for the periods to be determined in accordance with the procedure referred to in Article 9 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . No L 268/ 14 9 . 10 . 84Official Journal of the European Communities ANNEX I Products concerned Applicable until To be determined in accordance with the procedure referred to in Article 9 To be determined in accordance with the procedure referred to in Article 9 1 3 ANNEX II A 2 Products concerned To be determined in ac ­ cordance with the procedure referred to in Article 9 DestinationExportation from a Member State Where the positive MCA is increased or the negative MCA is reduced ; to be determined in accordance with the procedure referred to in Article 9 To be determined in ac ­ cordance with the procedure referred to in Article 9 B 2 3 Products concerned To be determined , in ac ­ cordance with the procedure referred to in Article 9 Member State ofprovenance To be determined in ac ­ cordance with the procedure referred to in Article 9 Importation into Member State Where the positive MCA is reduced or the negative MCA increased ; to be deter ­ mined in accordance with the procedure referred to in Article 9 C 2 Products concerned 3 Provenance 1 Importation into Member State To be determined , in ac ­ cordance with the procedure referred to in Article 9 To be determined in ac ­ cordance with the procedure referred to in Article 9 Where the positive MCA is reduced or the negative MCA increased ; to be deter ­ mined in accordance with the procedure referred to in Article 9 ANNEX III EUROPEAN COMMUNITY 1 Exporter (Name arid full address) ATTESTATION monetary compensatory amounts certificate No Original 2 Consignee ( Name and full address) 3 ISSUING AGENCY 4 Exporting Member State 5 Member State of destination 6 Marks and numbers  Number and nature of packages  Description of goods 7 Quantity (') Number : 8 Document proving Community character of goods Type : Number : Customs office 9 Export declaration ( 2) Type : Customs office Date of acceptanceDate Day Month Year Day Month Year [') Q ua nt ity to be re fe rr ed to fo r ap pl ic at io n of m on et ar y co m pe ns at or y a m o u n ts . |2 ) To be fil le d o u t in ac co rd an ce w ith na tio na l re qu ire m en ts . 10 ATTESTATION OF ISSUING AGENCY It is hereby attested that the new monetary compensatory amount is applicabile in the Member State of destination to the goods described above . Place : Signature : Stamp : Date : Day Month Year No L 268/ 16 Official Journal of the European Communities 9 . 10 . 84 ANNEX IV List of competent agencies referred to in Article 3 (3), to be determined in accordance with ' the procedure referred to in Article 9